NO. 07-07-0465-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                DECEMBER 31, 2007
                          ______________________________

                              SAUL MENDEZ, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

              FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2006-414170; HONORABLE BRADLEY S. UNDERWOOD, JUDGE
                         _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              ABATEMENT AND REMAND


       Appellant Saul Mendez filed a notice of appeal from his conviction for murder on

November 14, 2007.1 On October 23, 2007, the trial court filed its certification representing

that appellant has the right of appeal. However, the appellate record reflects that appellant

failed to sign the certification pursuant to Texas Rule of Appellate Procedure 25.2(d) which

requires the certification to be signed by appellant and a copy served on him.

       1
         The appellate record reflects appellant first filed a notice of appeal on November
7, 2007. Thereafter, on November 8, 2007, appellate counsel for appellant was appointed
by the trial court. Appellate counsel filed a supplemental notice of appeal on appellant’s
behalf on November 14, 2007.
       Consequently, we abate the appeal and remand the cause to the 364th District Court

of Lubbock County (trial court) for further proceedings. On remand, the trial court shall

utilize whatever means it finds necessary to determine whether appellant desires to

prosecute the appeal and if so, to obtain his signature on an amended trial court’s

certification.


         If necessary, the trial court shall execute findings of fact, conclusions of law, and

any necessary orders it may enter regarding the aforementioned issues and cause its

findings, conclusions, and orders, if any, to be included in a supplemental clerk’s record.

The trial court shall file the supplemental clerk’s record and the supplemental reporter’s

record, if any, with the Clerk of this Court by January 31, 2008.




                                                  Per Curiam




Do not publish.




                                              2